Citation Nr: 9905138	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February 1943 to 
November 1945.  The appellant is the veteran's widow.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This case was remanded on two occasions, 
in April and August 1998, so that hearings could be 
scheduled.

A review of the procedural history of this case revealed 
that, in her August 1997 substantive appeal, the appellant 
had indicated that she wished to appear at a hearing before a 
member of the Board of Veterans' Appeals (Board) at the RO.  
In October 1997, she waived her right to appear at the 
requested travel board hearing and instead requested to 
appear at a video conference hearing.  This video conference 
hearing was scheduled by the RO in March 1998.  Prior to the 
hearing, the appellant asked that this video conference 
hearing be rescheduled, or that she be scheduled for a 
hearing before a member of the Board at the RO, whichever 
would be quickest.  She indicated that she was too ill to 
attend the hearing.  A March 1998 letter to the appellant 
scheduled her for a video conference hearing on April 20, 
1998.  The accompanying letter informed her that if she 
wanted to accept this hearing, she was to return the enclosed 
form so stating; if she did not respond to this letter, the 
video conference hearing would be canceled and she would be 
kept on the list for a future hearing before a member of the 
Board.  No response to this letter was received; moreover, 
she failed to appear for the April 1998 hearing.  That same 
month, the Board remanded the case so that the RO could 
schedule a hearing before a member of the Board at the RO.  
She was subsequently scheduled for another video conference 
hearing in August 1998, for which she did not appear due to 
illness.  However, she did ask to be rescheduled.  That same 
month, the Board remanded this case so that another video 
conference hearing could be scheduled.  This hearing was 
scheduled for October 28, 1998.  On October 4, 1998, the 
appellant indicated that she could not attend this hearing 
due to illness and expressed her willingness to be 
rescheduled (although she did not provide a date for which 
she would available).  The video conference hearing was 
scheduled for January 28, 1999, at 1:00 p.m.  She did not 
respond to the letter scheduling this hearing; therefore, the 
RO contacted her by telephone at 10:15 a.m. the day of the 
hearing.  She stated that she had just returned from 
California and would be unable to attend the hearing.  She 
asked that it be rescheduled.

Under the circumstances of this case, it is found that this 
case must be remanded so that another hearing can be 
scheduled.  While the Board regrets further delay in this 
case, it is found that a remand is in order to ensure due 
process.  Accordingly, this case is REMANDED to the RO for 
the following:

The RO should undertake all necessary 
action to properly schedule the appellant 
for a videoconference hearing before a 
member of the Board.

Thereafter, the case should be returned to the Board.  The 
appellant is free to furnish additional evidence while her 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






	KENNETH H. THOMPSON



- 4 -


